DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on March 23, 2022.
The objections to the specification in the previous office action have been withdrawn in light of the amendments to the specification.

Election/Restrictions
Claims 7 through 17 continue to remain as being withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
However as part of the amendment in the most recent submission, Claims 7 through 17 depend directly or indirectly from Claim 1. Therefore, Claim 1 is now a generic claim.  If at some point during prosecution, generic Claim 1 is found to be allowable, full consideration will be given to rejoining Claims 7 through 17 with generic Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 6 and 18 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear if the latter phrase of “each stranded wire” (line 9) has anything to do with an earlier phrase of “a first plurality of stranded wires” (line 7).  Is the latter a new set of stranded wires?  Or is it referring to each stranded wire within the first plurality of stranded wire?  For examination purposes, it is assumed that the latter phrase is referring back to the earlier phrase.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6 and 18 through 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0163758 to McCullough et al (hereinafter “McCullough”) in view of the teachings of U.S. Publication 2007/0000682 to Varkey et al (hereinafter “Varkey”) and U.S. Patent 4,266,398 to Vogelsberg (hereinafter “Vogelsberg”).
Claim 1:  McCullough discloses a method of forming a hybrid wireline cable (see Fig. 4) comprising:
providing a core (e.g. 32’), the core comprising conductive strands (e.g. 2, 4, 6) and one layer of insulation (e.g. 18) disposed around the conductive strands;
stranding a first plurality of solid wires (e.g. 28) around the core of the conductive strands and the one layer of insulation to form an inner armor layer;
stranding a first plurality of stranded wires [e.g. two of 28’] and a second plurality of solid wires [e.g. different two of 28’] around the inner armor layer to form an outer armor layer; and
disposing a jacket (e.g. 9) around the inner armor layer and the outer armor layer (e.g. ¶ [0092]).
Claims 3 and 61:  McCullough discloses the method of claim 1, wherein interstitial voids are formed, each interstitial void of the interstitial voids being bounded by a portion of the jacket (e.g. 9), a portion of the one layer of insulation (e.g. 18), and two solid wires of the first plurality of solid wires (e.g. 28’);
wherein the first plurality of stranded wires and the second plurality of solid wires are stranded around the circumference of the inner armor layer in an alternating arrangement.

    PNG
    media_image1.png
    383
    581
    media_image1.png
    Greyscale

Claim 4:  McCullough discloses the method of claim 1, wherein:
the jacket comprises a polymeric material (e.g. ¶¶ [0109], [0111]);
the conductive strands of the core comprise a first metal (e.g. ¶ [0102]); and
the first plurality of solid wires, the first plurality of stranded wires, and the second plurality of solid wires each comprise a second metal (e.g. ¶ [0074]).
 McCullough discloses substantially all of the limitations of the claimed manufacturing method except that:  
1)  each of the stranded wires within the first plurality of stranded wires comprises a plurality of wires stranded together; and 
2)  stranding of the first plurality of stranded wires and the second plurality of solid wires around the inner armor layer is done in a single pass using a single preform head to form the outer armor layer [as required by Claim 1].  McCullough does not really show what structure (i.e. preform head) is used to perform the stranding.
Varkey discloses a method of forming a hybrid wire line cable (Figs. 8A to 8F) that teaches stranding a first plurality of stranded wires (e.g. 820) and a second plurality of solid wires (e.g. 830, ¶¶ [0048], [0058]) around an inner armor layer (e.g. 804) to form an outer armor layer (in Fig. 8F), wherein each of the stranded wires (e.g. 820) of the first plurality of wires comprises a plurality of wires (e.g. ¶¶ [0037], [0058]).  The benefit of having each of the stranded wires include the plurality of wires would be to withstand higher workloads thereby increasing the overall strength of the cable (e.g. ¶ [0036]).
Claim 18:  Varkey discloses the method of claim 1, wherein each of the stranded wires (e.g. 820) of the first plurality of stranded wires is disposed between two solid wires (e.g. 830) of the second plurality of solid wires of the outer armor layer (e.g. Fig. 8D).
Claim 19:  Varkey discloses the method of claim 1, wherein each solid wire (e.g. 830) of the second plurality of solid wires is disposed between two stranded wires (e.g. 820) of the outer armor layer (e.g. Fig. 8D).
Claim 20:  Varkey discloses the method of claim 1, wherein each of the stranded wires (e.g. 820) of the first plurality of stranded wires has an outer surface area [e.g. of the outer diameter] that is greater than an outer surface area [e.g. of the outer diameter] of each solid wire (e.g. 830) of the second plurality of solid wires of the outer armor layer.
In manufacturing an art-recognized equivalent hybrid wire line cable, McCullough can be modified by replacing the first plurality of stranded wires and the second plurality of solid wires with the arrangement of the first plurality of stranded wires and the second plurality of solid wires taught by Varkey.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to increase the strength of the hybrid wireline cable.
Vogelsberg discloses a stranding method in forming hybrid wireline cables (Fig. 1) that includes stranding a first plurality of stranded wires [e.g. two selected wires 2] and a second plurality of solid wires [e.g. different selected two wires 2] around the inner armor layer (e.g. of 3) in a single pass using a single preform head (e.g. 7, 11) to form an outer armor layer (e.g. of 10, col. 4, lines 36-46).  The benefit of Vogelsberg’s preform head allows the stranding of several wires to be performed simultaneously within the method, as opposed to stranding each individually (e.g. col. 2, lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McCullough in view of Varkey by using a single preform head, as taught by Vogelsberg, to simultaneously strand the first plurality of stranded wires and the second plurality of solid wires around the inner armor layer, thus, saving manufacturing time.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Varkey and Vogelsberg, as applied to Claims 1 and 4 above, and further in view of U.S. Publication 2014/0311758 to Varkey et al (hereinafter “Varkey’758”).
McCullough, as modified by Varkey and Vogelsberg, disclose the claimed manufacturing method as relied upon above in Claims 1 and 4.
Regarding Claim 2, the modified McCullough method does not show that the jacket is disposed to partially surround the solid wires of the first plurality of solid wires.
Regarding Claim 5, McCullough further discloses that the polymeric material of the jacket is carbon fiber filled ETFE (e.g. ¶ [0111]).  The modified McCullough method does not mention that the first metal of the conductive strands of the core is copper and that the second metal is galvanized steel. 
Varkey’758 discloses that as part of an overall stranding method (e.g. in either Figs. 3 or 4), an outer jacket (e.g. 56, in Fig. 5) can be disposed to partially surround the solid wires of the first plurality of solid wires (e.g. 54), either prior to completing the final structure of the cable, or to expose a part of the solid wires (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when McCullough disposes the jacket, the jacket would partially surround the solid wires of the first plurality of solid wires either prior to completing the final structure of the cable within the manufacturing method, or to expose and show the solid wires, based on the teachings of Varkey’758.
Varkey’758 additionally discloses that conductive strands used to form solid wires or stranded wires can be formed with such metal compositions of copper and galvanized steel (e.g. ¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McCullough in view of Varkey by using copper as the first metal and galvanized steel as the second metal, based on the array of metal compositions taught of Varkey’758, as these compositions are used as conventional and well-known conductive materials for solid and stranded wires.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
The applicants’ argue that the prior art does not teach stranding a first plurality of stranded wires “wherein each stranded wire [of the first plurality of stranded wires] comprises a plurality of wires stranded together” (lines 9-10 of Claim 1).  However, this argument has been met in light of the teachings of Varkey’682 as expressed above.  By modifying McCullough in view of the teachings of Varkey and Vogelsberg, all of the limitations of Claim 1 are met for the reasons expressed above.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Publication to Benato et al, entitled “Finite Element Model of a 3m long Three-Core Armoured Submarine Cable”, discloses .

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Elements emphasized (in italics) are annotated in McCullough’s Figure 4.